                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                     CIVIL ACTION NO. 1:17-CV-00168-GCM-DCK
 ANGEL D. MCKINNEY,                              )
                                                 )
                 Plaintiffs,                     )
                                                 )
    v.                                           )          ORDER
                                                 )
 NANCY A. BERRYHILL,                             )
                                                 )
                 Defendants.                     )
                                                 )

         This matter is before the Court upon the memorandum and recommendation of United

States Magistrate David C. Keesler, filed July 23, 2018.


         After an independent and thorough review of the magistrate's memorandum, Plaintiff’s

objections thereto, and a de novo review of the record, the Court concludes that the

recommendation to deny Plaintiff’s Motion for Summary Judgment and grant the

Commissioner’s Motion for Summary Judgment is correct and in accordance with law.

Accordingly, the findings and conclusions of the magistrate are accepted, Plaintiff's Motion for

Summary Judgment is DENIED, and the Commissioner’s Motion for Summary Judgment is

GRANTED.


         IT IS THEREFORE ORDERED that the memorandum and recommendation of the

magistrate is hereby AFFIRMED.

                                         Signed: November 16, 2018




                                                1
